DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 11 is drawn to a system comprising “a computer processor” and “a verification module”. 
With regards to 35 U.S.C. 101:
Claim 11 complies with 35 U.S.C. 101 because it recites a “computer processor”. Although “system” and “processor” may be interpreted as “software” in certain circumstances, the evidence before the examiner suggests that the “computer processor” is a hardware based computer processor as it permits the “verification module executing on the computer processor”.
With regards to 35 U.S.C. 112(f):
Claim 11’s “verification module” fails the 3rd prong of the 3-prong test to see if a claim invokes 112(f) as the “verification module” is executing on the computer processor and therefore appears to imply that said “verification module” is software (hence modified by sufficient structure, material, or acts for performing the claim function). 
Similar analysis applies to all claims depending on claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0117524 A1 (hereinafter "McKell-Redwood").

Regarding claim 1:
McKell-Redwood discloses:
A method for identity verification, the method comprising:
receiving, from a first electronic device, a reference identification item associated with a user (see ¶36 in McKell-Redwood that discloses: “the verification process 11 goes forward to step 2103 in which biometric data is extracted from the biometric identification document. For example, a biometric facial picture included in the biometric identification document is extracted. Of course, the enrollment biometric data and the biometric data extracted from the biometric identification document are generally understood to be of the same type, e.g. both are facial pictures”; hence a biometric identification document (e.g. passport/ID, see ¶44) is scanned an a facial picture is extracted, and it should be noted that this is stored, see ¶39: “certified enrollment biometric data and the certified additional data, are stored”);
receiving a first source identification item, produced in real time, that is also associated with the user (in ¶40, McKell-Redwood further discloses “the authentication device 2 will capture live biometric data, i.e. an image of at least parts of the person, e.g. of the face”, it is understood that this is done during an “authentication process”);
receiving a first analysis result from a first analysis operation analyzing the first source identification item with respect to the reference identification item (in ¶42, McKell-Redwood goes further stating: “After the authentication device 2 has received the certified enrollment biometric data, the enrollment biometric data is compared to the live biometric data in step 2203”);
upon receiving the first analysis result, deleting the reference identification item (in ¶42: “It is further possible to delete any stored data after the requirement of authentication ends to satisfy legal requirements around data security of sensitive biometric data”); and
authenticating the user based on the first analysis result (in ¶42, discloses how the user is authenticated based on the comparison: “the person is authenticated in step 2204”).

Regarding claim 4:
McKell-Redwood discloses:
The method of claim 1, wherein the first analysis operation includes automated analysis of the first source identification item and the reference identification item by an analysis module (in ¶42, McKell-Redwood describes how the identity of the person is authenticated in step 2204 and the system does this automatically using an analysis module (McKell-Redwood’s authentication process)).

Regarding claim 5:
McKell-Redwood discloses:
(in ¶40, McKell-Redwood further discloses “the authentication device 2 will capture live biometric data, i.e. an image of at least parts of the person, e.g. of the face”, it is understood that this is done during an “authentication process”). 

Regarding claim 6:
McKell-Redwood discloses:
The method of claim 1, wherein the reference identification item comprises a government-issued identification item (see ¶35 of McKell-Redwood: “The person further uses a biometric identification document. In step 2102, an image of the biometric identification is captured, e.g. the person also takes a photograph with her/his mobile phone of a part of her/his biometric identification document in which the biometric data is present. In step 2103, it is then determined whether the biometric identification document is authentic and valid. This may be done by querying a government database for a unique ID number of the biometric identification document, by verifying security features, e.g. holograms, of the biometric identification document, by checking expiry dates, by a combination of these techniques or by any other suitable methods.”).  

Regarding claim 7:
McKell-Redwood discloses:
The method of claim 1, wherein the first source identification item comprises at least one selected from a group consisting of: an image, video, audio, voice data, a signature, computer cursor movement, touchscreen interaction movement, a fingerprint, a retina scan, iris see ¶40 of McKell-Redwood: “the authentication device 2 will capture live biometric data, i.e. an image of at least parts of the person, e.g. of the face, of fingerprints, iris scans and such.”).  

Regarding claim 8:
McKell-Redwood discloses:
The method of claim 1, further comprising: 
receiving a second source identification item, produced in real time, associated with the user (¶36-42, as discussed above, furthermore, ¶49 states: “The passenger then walks through the airport. At different locations, such as at the security control, at the boarding zone, at an entry of a first-class lounge or at other areas where authentication is required, the authentication process 12 may take place.”, hence the depicted authentication process in ¶36-42 takes place in different locations, hence a live capture in these locations would constitute a “second source identification item”, “third source identification item”, and so on);  
miro.00005.us.n.138receiving a second analysis result from a second analysis operation analyzing the first source identification item with respect to the second source identification item (¶36-42, 49, as already discussed above, whenever the authentication process is run in the different locations, a third analysis result would be created); and 
re-authenticating the user based on the second analysis result (¶36-42, 49, the user needs to be authenticated at each location to permit access (i.e. at the security control, boarding zone, entry of a first-class lounge, etc.).  

Regarding claim 9:
McKell-Redwood discloses:
The method of claim 1, further comprising: 
The method of claim 8, wherein the second source identification item is received from a second electronic device different from the first electronic device (¶47, if the second electronic device is the “self-service check-in terminal”, then the second electronic device, as disclosed in ¶49, could be a device to capture biometrics before boarding a plane (e.g. “the fingerprints of the passenger who wants to enter the plane are scanned”).  

Regarding claim 10:
McKell-Redwood discloses:
The method of claim 1, wherein the first source identification item is received from the first electronic device (see ¶41: “There are many possible ways of transferring the data depending on the embodiment of the method. For example, the certified enrollment biometric data of the person may be transferred directly from the verification device, along with many other certified enrollment biometric data of other people from a database, or explicitly queried from a database by using a known identification number.”).

Regarding claim 11:
A system for identity verification, the system comprising:
a computer processor (¶30: “a processor 201”); and
¶31: “sets of instructions to perform at least parts of the method as described herein”) to:
receive, from a first electronic device, a reference identification item associated with a user (see ¶36 in McKell-Redwood that discloses: “the verification process 11 goes forward to step 2103 in which biometric data is extracted from the biometric identification document. For example, a biometric facial picture included in the biometric identification document is extracted. Of course, the enrollment biometric data and the biometric data extracted from the biometric identification document are generally understood to be of the same type, e.g. both are facial pictures”; hence a biometric identification document (e.g. passport/ID, see ¶44) is scanned an a facial picture is extracted, and it should be noted that this is stored, see ¶39: “certified enrollment biometric data and the certified additional data, are stored”);
receive a first source identification item, produced in real time, that is also associated with the user (in ¶40, McKell-Redwood further discloses “the authentication device 2 will capture live biometric data, i.e. an image of at least parts of the person, e.g. of the face”, it is understood that this is done during an “authentication process”);
receive a first analysis result from a first analysis operation analyzing the first source identification item with respect to the reference identification item (in ¶42, McKell-Redwood goes further stating: “After the authentication device 2 has received the certified enrollment biometric data, the enrollment biometric data is compared to the live biometric data in step 2203”);
in ¶42: “It is further possible to delete any stored data after the requirement of authentication ends to satisfy legal requirements around data security of sensitive biometric data”); and
authenticate the user based on the first analysis result (in ¶42, discloses how the user is authenticated based on the comparison: “the person is authenticated in step 2204”).

Regarding claim 14:
McKell-Redwood discloses:
The system of claim 11, wherein the first analysis operation includes automated analysis of the first source identification item and the reference identification item by an analysis module (in ¶42, McKell-Redwood describes how the identity of the person is authenticated in step 2204 and the system does this automatically using an analysis module (McKell-Redwood’s authentication process)).

Regarding claim 15:
McKell-Redwood discloses:
The system of claim 11, wherein the verification module is further configured to cause the computer processor to: verify that the first source identification item is produced in real time (in ¶40, McKell-Redwood further discloses “the authentication device 2 will capture live biometric data, i.e. an image of at least parts of the person, e.g. of the face”, it is understood that this is done during an “authentication process”). 

Regarding claim 16:

The system of claim 11, wherein the first source identification item comprises at least one selected from a group consisting of: an image, video, audio, miro.00005.us.n.140voice data, a signature, computer cursor movement, touchscreen interaction movement, a fingerprint, a retina scan, iris recognition, a heart rate, and genetic code (see ¶40 of McKell-Redwood: “the authentication device 2 will capture live biometric data, i.e. an image of at least parts of the person, e.g. of the face, of fingerprints, iris scans and such.”).  

Regarding claim 17:
McKell-Redwood discloses:
The system of claim 11, wherein the verification module is further configured to cause the computer processor to: 
receive a second source identification item, produced in real time, associated with the user (¶36-42, as discussed above, furthermore, ¶49 states: “The passenger then walks through the airport. At different locations, such as at the security control, at the boarding zone, at an entry of a first-class lounge or at other areas where authentication is required, the authentication process 12 may take place.”, hence the depicted authentication process in ¶36-42 takes place in different locations, hence a live capture in these locations would constitute a “second source identification item”, “third source identification item”, and so on);  
receive a second analysis result from a second analysis operation analyzing the first source identification item with respect to the second source identification item (¶36-42, 49, as already discussed above, whenever the authentication process is run in the different locations, a third analysis result would be created); and 
re-authenticate the user based on the second analysis result (¶36-42, 49, the user needs to be authenticated at each location to permit access (i.e. at the security control, boarding zone, entry of a first-class lounge, etc.).  

Regarding claim 18:
McKell-Redwood discloses:
The system of claim 17, wherein the second source identification item is received from a second electronic device different from the first electronic device (¶47, if the second electronic device is the “self-service check-in terminal”, then the second electronic device, as disclosed in ¶49, could be a device to capture biometrics before boarding a plane (e.g. “the fingerprints of the passenger who wants to enter the plane are scanned”).  
 
Regarding claim 19:
McKell-Redwood discloses:
The system of claim 11, wherein the first source identification item is received from the first electronic device (see ¶41: “There are many possible ways of transferring the data depending on the embodiment of the method. For example, the certified enrollment biometric data of the person may be transferred directly from the verification device, along with many other certified enrollment biometric data of other people from a database, or explicitly queried from a database by using a known identification number.”).

Regarding claim 20:
A non-transitory computer-readable storage medium comprising a plurality of instructions for identify verification, the plurality of instructions configured to execute on at least one computer processor to cause the at least one computer processor (¶19: “a computer program product, which is either in the form of a machine-readable medium with program code stored on it, or in the form of a propagated signal comprising a representation of program code, is provided, wherein the program code, executed on a computer system, is arranged to carry out the features of the here presented method”) to:
receive, from a first electronic device, a reference identification item associated with a user (see ¶36 in McKell-Redwood that discloses: “the verification process 11 goes forward to step 2103 in which biometric data is extracted from the biometric identification document. For example, a biometric facial picture included in the biometric identification document is extracted. Of course, the enrollment biometric data and the biometric data extracted from the biometric identification document are generally understood to be of the same type, e.g. both are facial pictures”; hence a biometric identification document (e.g. passport/ID, see ¶44) is scanned an a facial picture is extracted, and it should be noted that this is stored, see ¶39: “certified enrollment biometric data and the certified additional data, are stored”);
receive a first source identification item, produced in real time, that is also associated with the user (in ¶40, McKell-Redwood further discloses “the authentication device 2 will capture live biometric data, i.e. an image of at least parts of the person, e.g. of the face”, it is understood that this is done during an “authentication process”);
receive a first analysis result from a first analysis operation analyzing the first source identification item with respect to the reference identification item (in ¶42, McKell-Redwood goes further stating: “After the authentication device 2 has received the certified enrollment biometric data, the enrollment biometric data is compared to the live biometric data in step 2203”);
upon receiving the first analysis result, deleting the reference identification item (in ¶42: “It is further possible to delete any stored data after the requirement of authentication ends to satisfy legal requirements around data security of sensitive biometric data”); and
authenticate the user based on the first analysis result (in ¶42, discloses how the user is authenticated based on the comparison: “the person is authenticated in step 2204”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0117524 A1 (hereinafter "McKell-Redwood") as applied to claim above, and further in view of US 20210037009 A1 (hereinafter "Yang").

Regarding claim 2:
McKell-Redwood discloses:
upon receipt of the reference identification item, storing the reference identification item in a first secure location in an encrypted form (McKell-Redwood discloses this in ¶41: “To enrich the data security, the transferred as well as the stored enrollment biometric data may also be encrypted”)

McKell-Redwood does not explicitly disclose the following limitation taught by Yang:
upon receipt of the first source item, storing the first source identification item in a second secure location in an encrypted form, wherein the first secure location is different from the second secure location (Yang discloses how an encrypted live scan is stored on a registered device: ¶245: “receive an encrypted Live Scan and an encrypted key from the Registered Device”); and
linking the reference identification item to the first source identification item via an encrypted key (in ¶245, Yang discloses how an encrypted key is used for both the live scan and the template: “The Template and Live Scan are encrypted by the same key.”).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of 
One of ordinary skill in the art of authenticating the identity of an individual given a reference identification item (McKell-Redwood’s certified biometric data) and a first source identification item (McKell-Redwood’s live biometric data), as taught in McKell-Redwood, would have been motivated, before the effective filing date of the claimed invention, to also encrypt the first source identification item (analogous to Yang’s “live scan”) as disclosed in Yang, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to secure the processing and handling of the live captured biometric data as well as any transmissions if the comparison is performed in a different device than the device capturing the live biometric data. This technique is well known in the art as it carries the benefits of (I) securing both the template and the live capture in the event the actual device is compromised or (II) if the process of comparison is performed in a different system and thus requires both the template and the live capture to be transmitted over an insecure medium and thus need to be encrypted to avoid being intercepted. 

Regarding claim 12:
McKell-Redwood discloses:
upon receipt of the reference identification item, storing the reference identification item in a first secure location in an encrypted form (McKell-Redwood discloses this in ¶41: “To enrich the data security, the transferred as well as the stored enrollment biometric data may also be encrypted”)


upon receipt of the first source item, storing the first source identification item in a second secure location in an encrypted form, wherein the first secure location is different from the second secure location (Yang discloses how an encrypted live scan is stored on a registered device: ¶245: “receive an encrypted Live Scan and an encrypted key from the Registered Device”); and
linking the reference identification item to the first source identification item via an encrypted key (in ¶245, Yang discloses how an encrypted key is used for both the live scan and the template: “The Template and Live Scan are encrypted by the same key.”).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “Use of known technique to improve similar devices (methods, or products) in the same way”. 
One of ordinary skill in the art of authenticating the identity of an individual given a reference identification item (McKell-Redwood’s certified biometric data) and a first source identification item (McKell-Redwood’s live biometric data), as taught in McKell-Redwood, would have been motivated, before the effective filing date of the claimed invention, to also encrypt the first source identification item (analogous to Yang’s “live scan”) as disclosed in Yang, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to secure the processing and handling of the live captured biometric data as well as any . 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0117524 A1 (hereinafter "McKell-Redwood") as applied to claim above, and further in view of  US 20070180262 A1 (hereinafter "Benson").

Regarding claim 3:
McKell-Redwood does not explicitly disclose the following limitation taught by Benson:
wherein the first analysis operation includes manual analysis of the first source identification item and the reference identification item by a human reviewer (¶23: “For example, the instructions may instruct the immigration officer 220 to position the individual 205 in front of an image capture device and the captured image can be compared to the stored image on the remote server 235 (e.g., the immigration officer may compare the images on the display 240”).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are 
One of ordinary skill in the art of authenticating the identity of an individual given a reference identification item (McKell-Redwood’s certified biometric data) and a first source identification item (McKell-Redwood’s live biometric data), as taught in McKell-Redwood, would have been motivated, before the effective filing date of the claimed invention, to also permit a human to make the verification as disclosed in Benson, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to also permit a human user at performing the verification as it is well known in the art that computers are not always as efficient as human beings to perform comparisons and may perform inaccurate authentication. For this reason it is beneficial to also have a human reviewer authenticate a user. 

Regarding claim 13:
McKell-Redwood does not explicitly disclose the following limitation taught by Benson:
wherein the first analysis operation includes manual analysis of the first source identification item and the reference identification item by a human reviewer (¶23: “For example, the instructions may instruct the immigration officer 220 to position the individual 205 in front of an image capture device and the captured image can be compared to the stored image on the remote server 235 (e.g., the immigration officer may compare the images on the display 240”).  
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness 
One of ordinary skill in the art of authenticating the identity of an individual given a reference identification item (McKell-Redwood’s certified biometric data) and a first source identification item (McKell-Redwood’s live biometric data), as taught in McKell-Redwood, would have been motivated, before the effective filing date of the claimed invention, to also permit a human to make the verification as disclosed in Benson, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to also permit a human user at performing the verification as it is well known in the art that computers are not always as efficient as human beings to perform comparisons and may perform inaccurate authentication. For this reason it is beneficial to also have a human reviewer authenticate a user. 

Suggestions on how to overcome the grounds of rejection listed above
Applicant may amend the independent claims listed in this application (i.e. 1, 11 and 20) to incorporate the subject matter of ¶36 of the specification: 
“For example, at the time of consent, a system transmutes a state-issued, identity verified image or audio file to text and stores it via a one-way hash in an encrypted data store, separate from all other data types. One-way hash encryption may ensure that the data on the photo ID cannot be unencrypted”. 


Prior Art Not Relied Upon
The following prior art is relevant to describe the general state of the art, but have not been otherwise cited in this office action at this time: 
US 20160364559 A1 (“Bali”) – discloses a system in which biometric sensors securely obtain the biometric data of a user and store it for future authentication. 
US 20080302870 A1 (“Berini et al.”) – discloses a system to verify a passenger by comparing a facial scan of the passenger with an image found in a passport. The passenger’s enrollment facial scan is stored in a centralized database and retrieved whenever the passenger shows a boarding ticket with a barcode linked to the initially enrolled facial scan. 
US 20050063566 A1 (“Beek et al.”) – discloses a passport control application that permits a passport control officer with a side-by-side comparison with the face image from a traveler’s identification document. 
US 20160371540 A1 (“Pabbichetty”) – discloses a system of authenticating a user by correlating a live facial scan with the image found on a physical ID. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491